Citation Nr: 0913410	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for depression and 
anxiety.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO, in 
pertinent part, denied service connection for the claims at 
issue herein.  

In September 2007, the RO received additional VA treatment 
records that do not appear to have been considered by the RO.  
A remand for initial RO consideration of that evidence is not 
required with respect to the matter decided herein because 
the evidence is not at all relevant to the issue of 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 20.1304 (c) (2008).  

In December 2008, the Veteran testified at a hearing before 
the undersigned.  A hearing transcript has been associated 
with the claims file.

The Board observes that it received additional evidence from 
the Veteran in February 2009.  The cover letter from the 
Veteran's representative indicated that the Veteran wished to 
waive initial RO consideration of the new evidence.  
38 C.F.R. § 20.1304 (c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will advise the Veteran 
if any further action is required on his part.




REMAND

A remand to the RO is required for further development of the 
evidence.  Namely, there is evidence that the Veteran suffers 
from certain psychiatric disorders and some evidence of the 
possibility of an association between those psychiatric 
disorders and service.  Thus, a professional evaluation and 
reasoned opinions are required.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Regarding the Veteran's claim of service connection for PTSD, 
the record does not reflect, and the Veteran does not claim, 
combat service.  Rather, he maintains that he suffers from 
PTSD because he was a ceremonial musician at Arlington 
National Cemetery during the Vietnam Era and observed many 
burials of the war dead.  The service personnel records 
corroborate the Veteran's account of the nature of his 
service.  VA mental health treatment records show a diagnosis 
of PTSD, but there is no definitive statement from a mental 
health professional linking the diagnosis of PTSD to a 
particular in-service stressor.  Thus, a VA psychiatric 
examination must be scheduled in order to determine whether 
the Veteran in fact suffers from PTSD.  If so, the stressor 
or stressors upon which that diagnosis is based must be 
enumerated.  If the PTSD-inducing stressor is the Veteran's 
service as a ceremonial musician at a cemetery, the examiner 
must explain whether such a stressor is sufficient for a 
diagnosis of PTSD under the criteria set forth in the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  

Regarding the other two issues on appeal, the evidence shows 
a present diagnosis of bipolar disorder which by definition 
includes depression and possibly anxiety.  Depression is 
specifically noted in the record as well.  Moreover, service 
records reflect potential psychiatric problems before service 
as well as possible emotional trouble in service.  Although 
the service treatment records contain scant information 
regarding the Veteran's mental state in service, service 
personnel records indicate that the Veteran's occupational 
performance was highly variable.  At times he received 
glowing reviews and at other times, his behavior and 
professional accomplishments were essentially assessed as 
mediocre.  Because there are current psychiatric diagnoses 
and indications of emotional problems before and during 
service, a VA examination for an opinion regarding the 
etiology of the Veteran's currently diagnosed psychiatric 
conditions (other than PTSD) should be accomplished as 
outlined below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Copies of current treatment records, 
VA and non-VA, covering the period from 
March 2005 to the present, should be 
obtained and added to the claims file.

2.  Schedule a VA psychiatric examination 
to (1) determine whether the Veteran 
indeed suffers from PTSD.  If so, the 
examiner should specify the stressor or 
stressors underlying that diagnosis.  If 
service as a ceremonial musician at a 
military cemetery during a time of war is 
one of the named stressors, the examiner 
should indicate whether such a stressor 
qualifies as such under the criteria for 
PTSD contained within the DSM-IV.  The 
examiner should (2) diagnose all presently 
manifested psychiatric conditions (other 
than PTSD) and provide an opinion 
regarding whether it is at least as likely 
as not (50 percent or greater likelihood) 
that any such condition is related to 
service.  (3) In the event that the 
examiner finds that any presently 
diagnosed psychiatric disorder predated 
service, the examiner should opine 
regarding whether such disorder or 
disorders were chronically exacerbated by 
service beyond the normal expected course 
of the disorder.  A rationale for all 
opinions and conclusions should be 
provided, and the examiner should indicate 
in the examination report that all 
pertinent records in the claims file were 
reviewed.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate the 
claims.  If the benefits sought on appeal 
are denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

